Bichardson, Oh. J.,
delivered the opinion of the court:
The claimant brings this action to recover the surplus of money in the Treasury arising from the sale of lands of her tes-, tator in South Carolina under the direct-tax laws.
The sale took place and the surplus accrued while the testator was alive, and so upon his death passed to his executrix, the present claimant, who has made demand for the same at the Treasury without success. (Chaplin’s Case, 19 C. Cls. R., 424; Thompson’s Case, 20 id., 276.)
At the trial the principal controversy was upon the question of title, and that has been disposed of by the findings of fact, and no question of law arises in the case.
*48The right of recovery in cases of this kind has already been ■settled by several decisions in this court and in the Supreme ■Court, and it is unnecessary to review again the principles of law upon which it is founded. (Taylor's Case, 14 C. Cls. R., 339, affirmed 104 U. S. R., 216; Lawton's Case, 18 C. Cls. R., 595, affirmed 110 U. S. R., 147; White's Case, 19 C. Cls. R., 436.)
Judgment will be entered in favor of the claimant for the •■sum of $2,445.